TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00353-CR


Ex parte Faron Ray Truelove





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 47215-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On March 28, 2007, Faron Ray Truelove filed an application for post-conviction writ
of habeas corpus in the district court seeking relief from his 1997 conviction for burglary of a
habitation.  See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a), (b) (West 2005).  The district court
made written findings of fact, recommended that the relief sought by Truelove be denied, and
forwarded the record to the court of criminal appeals.  See id. § 3(c).  The court of criminal appeals
denied the application without written order on May 9, 2007.  See id. § 5.
On May 23, 2007, Truelove filed in the district court a written notice of appeal from
the court of criminal appeals's denial of his article 11.07 application.  A clerk's record was prepared
and sent to this Court, where it was filed.  We now dismiss the appeal for want of jurisdiction.
Article 11.07 establishes the exclusive procedure by which a person in custody
following a felony conviction may seek relief from a felony judgment imposing a penalty other than
death.  Id. §§ 1, 5.  Article 11.07 does not provide for an appeal from the court of criminal appeals's
denial of relief.  Moreover, this Court's appellate jurisdiction does not extend to the judgments,
orders, and rulings of the court of criminal appeals.  See Tex. Const. art. V, § 6; Tex. Code Crim.
Proc. Ann. art. 4.03 (West 2005).
The appeal is dismissed for want of jurisdiction.


				__________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 27, 2007
Do Not Publish